 


109 HRES 675 IH: Expressing disapproval of the Arab League’s decision to hold its 2006 summit in Khartoum, Sudan and calling on the Arab League, the Government of Sudan, the Sudanese rebels, and the world community to do all they can to end acts of genocide in the Darfur region of Sudan.
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 675 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Pallone (for himself, Mr. Tancredo, Mr. Payne, Mr. Lantos, Mr. Burton of Indiana, Ms. Lee, Mr. McCotter, Ms. Watson, Ms. Ros-Lehtinen, Mr. Delahunt, Mr. Rohrabacher, Ms. McCollum of Minnesota, Mr. Wilson of South Carolina, Mr. Ackerman, Mr. Brown of Ohio, Mr. Engel, Mr. Capuano, Mr. Wolf, Mr. Hastings of Florida, Ms. Jackson-Lee of Texas, Mr. Rangel, Mr. Holt, Mr. Wynn, Ms. Eddie Bernice Johnson of Texas, Mr. Doyle, Mr. Israel, Mr. Honda, Mr. McNulty, Mr. Evans, Mrs. Maloney, Mr. Al Green of Texas, Mr. McGovern, Ms. Schakowsky, Ms. Bordallo, Mr. Nadler, Mr. Doggett, and Ms. Linda T. Sánchez of California) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing disapproval of the Arab League’s decision to hold its 2006 summit in Khartoum, Sudan and calling on the Arab League, the Government of Sudan, the Sudanese rebels, and the world community to do all they can to end acts of genocide in the Darfur region of Sudan. 
 
Whereas the Arab League has tentatively scheduled its 2006 summit to be held in Khartoum, Sudan in March 2006; 
Whereas the Government of Sudan continues to allow acts of genocide in the Darfur region of Sudan and deliberately obstructs the ability of the African Union (AU) to stabilize the Darfur region; 
Whereas the decision to hold the 2006 Arab League summit in Sudan is an economic reward for a country that is currently under United States sanctions and should be under United Nations sanctions; and 
Whereas the decision to hold the 2006 Arab League summit in Sudan will encourage the Government of Sudan to continue to allow acts of genocide and other mistreatment against the people of the Darfur region of Sudan: Now, therefore, be it 
 
That the House of Representatives— 
(1)disapproves of the Arab League’s decision to hold its 2006 summit in Khartoum, Sudan; and 
(2)continues to call on the Arab League, the Government of Sudan, the Sudanese rebels, and the world community to do all they can to end the acts of genocide in the Darfur region of Sudan. 
 
